Citation Nr: 1613963	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  14-24 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for joint pain, to include due to an undiagnosed disease.

4. Entitlement to service connection for a disability manifested by fatigue, to include under the diagnosis of chronic fatigue syndrome, to include due to an undiagnosed disease.

5. Entitlement to service connection for a skin condition, to include due to an undiagnosed disease.

6. Entitlement to service connection for headaches, to include due to an undiagnosed disease.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to December 1987 and November 1988 to March 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, joint pain, chronic fatigue, a skin condition and headaches.  The Board has re-characterized the issue of chronic fatigue syndrome to reflect the evidence that the Veteran may have a disability related to fatigue other than chronic fatigue syndrome, and the Veteran is presumed to be seeking service connection for any related diagnosed disability.

The issues of entitlement to service connection for joint pain, chronic fatigue syndrome, and a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran has bilateral hearing loss attributable to service.

2. The Veteran has tinnitus since service that is attributable to service.

3.  The Veteran has been diagnosed with migraines and these migraines are attributable to the Veteran's service and/or his service-connected traumatic brain injury (TBI).


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss is attributable to service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The Veteran's tinnitus is attributable to service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The Veteran has headaches, diagnosed as migraines, that are attributable to service.  38 U.S.C.A. §§ 1110, 1131. 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting in full the issues addressed on the merits in this decision, the Board finds it is unnecessary to discuss VA's duties to notify or assist in this appeal under the VCAA or any other due process concerns at this time.

Although the Veteran is seeking service connection for headaches under the special provisions addressing undiagnosed illness and medically unexplained chronic multisymptom illnesses, the Board grants these claims on a direct basis as diagnosed disabilities attributable to service and/or previously service-connected disability.  Under these circumstances, the Board find it unnecessary to further discuss these provisions at this time.  See 38 C.F.R. § 3.317.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999). 

As to hearing loss and tinnitus, the Board is cognizant that the Veteran had two periods of service.  The Veteran entered the first period of service with some degree of hearing impairment.  The Veteran then separated from service without undergoing a separation examination and then re-entered active service less than a year later.  When entering the second period of active service, a November 1988 examination showed a hearing loss disability bilaterally (a 40 decibels finding in the right ear and a 50 decibels finding in the left).  The Veteran also currently has a hearing loss disability as shown by a September 2012 VA examination.  

Although the examiner provided a negative opinion, the examiner essentially asserted that the Veteran's service did not aggravate the disability, citing the evidence that the Veteran has some acoustic trauma as a child.  Considering all the evidence of record, however, to include the lack of a separation examination from the first period of service, and evidence of increase if the frequency thresholds less than a year later, coupled with the clear evidence of acoustic trauma, the Board finds that the evidence is at least is relative equipoise as to whether the current hearing loss disability is attributable to service.  

As to tinnitus, the medical evidence indicates that it is due to the hearing loss disability and the Veteran has asserted that it has been present since service.  The Veteran is competent to diagnose himself with this disability, as it is subjectively experienced.  Therefore, the Board finds that service connection for hearing loss and tinnitus is warranted.

As to headaches, VA examinations confirm that the Veteran has a diagnosis of migraines.  The Veteran has been service connected for TBI, and the medical evidence indicates that the migraines are part of this disability.  He has not yet been rated for his TBI (which is currently rated as noncompensable) on the basis of separately compensable migraines.  The Veteran has also reported that he has had headaches since service.  For these reasons, the Board finds that service connection for headaches is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for headaches, diagnosed as migraines, is granted.


REMAND

As to the claims for service connection for joint pain, a disability manifested by fatigue, and a skin disability, additional development is necessary.  The Board first notes that the prior examination of record did not provide an opinion as to whether these disabilities are due to service on the basis of the Veteran's contentions that the disabilities began in service.  The Board finds that an additional VA examination with opinion, therefore, is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Opinions on questions of secondary service connection are also necessary.

In addition, the Veteran should be provided VCAA notice regarding secondary service connection.

Lastly, the AOJ should obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2. Issue a VCAA notification letter than addresses the elements of secondary service connection.

3.  After completing directives #1-#2, schedule the Veteran for VA examination(s) to address the following questions.  The examiner should review the record prior to providing opinions.  In providing the diagnoses related to joint pain and fatigue, please note that the Veteran is service-connected for a back disability with related left lower extremity radiculopathy, as well as a TBI.  The questions below regard disabilities distinct from that which is already service-connected:

(a) What are the diagnosis(es) attributable to the Veteran's complaints of joint pain, fatigue, and a skin condition (to include residuals from boils)?

(b) For each diagnosis, please provide an opinion as to whether the diagnosis is very likely, as likely as not, or unlikely due to the Veteran's service, to include any exposure or insect bites incurred during service, to include his service in Southwest Asia.  In doing so, please consider the Veteran's lay testimony regarding that these disabilities began in service.

(c) For each disability related to joint pain and fatigue, please also provide an opinion as to whether such is very likely, as likely as not, or unlikely caused or aggravated by a service-connected disability.

The examiner should provide a rationale for all opinions provided.

4. Then readjudicate these claims remaining in appellate status in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


